The judgment of the court was entered January 26th, 1885.
Per Curiam.
The Court of Quarter Sessions ’ has exclusive jurisdiction in the assessment of damages for the establishment of a grade of streets on a confirmed plan, and for a change of regulation thereof. The damages are a personal claim to be assessed in favor of the owner at the time of the injury, and do not run with the land: Tenbrooke v. Jahke, 27 P. F. S., 392. The claim for damages was ripe when the grade was confirmed. A subsequent sale of the land did not pass the claim for damages to the purchaser. If the grade had afterwards been so changed as to increase the damages, it would present a case not now before us. In 'the present case the change lessened the damages.
Judgment affirmed.